Citation Nr: 1716123	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-16 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served in the U.S. Army on active duty from January 1966 to February 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision that, in pertinent part, denied service connection for a bilateral hearing loss disability and for tinnitus.  The Veteran timely appealed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Records 

In March 2012, the Veteran contended that records in his service personnel records might reveal excessive noise exposure.  Under these circumstances, the Veteran's service personnel records-including records of assignment, limited profiles, separation documents, and records showing routine exposure to hazardous noise-could be relevant to the Veteran's claims for service connection, and should be obtained.   

The Veteran should also be invited to submit any other evidence, to include buddy statements, in support of his claims for service connection for bilateral hearing loss and for tinnitus.

In addition, any outstanding recent VA treatment records should be obtained. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).


Bilateral Hearing Loss and Tinnitus
 
VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that service connection for bilateral hearing loss and for tinnitus is warranted on the basis that he was exposed to excessive noise in active service that will be shown in his service personnel records.   His DD Form 214 reflects the Veteran's occupational specialty as a clerk, and reflects no foreign service, but does show that he was qualified on small arms.  Records show that the Veteran reported his hearing loss as deteriorating post-service, which is capable of observation by a lay person.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005)

Audiometric testing at the time of the Veteran's pre-induction examination in November 1965 revealed normal hearing, bilaterally.  Pure tone thresholds, in decibels (ASA units converted to ISO units), for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
10
LEFT
20
10
20
10
20

(The Board notes that in cases where American Standards Association (ASA) units have been recorded, they are converted to International Standards Organization (ISO) units for proper comparison.) 

VA records show that the Veteran presented with complaints of a hearing problem and requested audiometric testing in October 2011.  This report was accepted by a VA clinician at that time, but subsequent VA outpatient treatment records were not obtained and may show that the testing was accomplished.  

Evidence of a current hearing loss disability-i.e., one meeting the requirements of 38 C.F.R. § 3.385-and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Accordingly, an examination is needed to determine whether the Veteran has a current hearing loss disability of either ear and/or tinnitus that either had its onset during service or is related to his active service.  38 U.S.C.A. § 5103A(West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any evidence, to include buddy statements, in support of his claim of in-service excessive noise exposure; and competent medical opinions that a current bilateral hearing loss disability and/or tinnitus developed as a result of excessive noise exposure in active service, or are otherwise related to active service.

2.  Obtain and associate with the Veteran's claims file, all service personnel records.  

3.  Afford the Veteran a VA audiology examination to identify all current disability underlying the Veteran's current complaints of bilateral hearing loss and tinnitus; and to obtain information as to the current nature and likely etiology of any current tinnitus and/or hearing loss of either ear.  All appropriate tests and studies (to include audiometric testing) should be accomplished, and all clinical findings should be reported in detail. 

The examiner should specifically indicate whether the Veteran currently has hearing loss in either ear to an extent recognized as a disability for VA purposes (i.e., has an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  

Based on the examination and review of the record, the examiner should offer opinions as to whether it is at least as likely as not (50 percent probability or more) that any such hearing loss disability of either ear and/or tinnitus had its onset in service, or is the result of disease or injury incurred during service.  If other causes are more likely, those should be noted.  The examiner's attention is directed to the service treatment records, including the converted units of the November 1965 pre-induction examination (which are set forth below), and the Veteran's lay statements.  No separation examination is currently of record.




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
10
LEFT
20
10
20
10
20

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The Veteran's claims file, to include this REMAND, must be available to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  After ensuring that the requested actions are completed, re-adjudicate the claims on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the appeal to the Board, if otherwise in order.  

No action is required of the Veteran and his representative until they are notified by the RO or VA's Appeals Management Office (AMO); however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2016).  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. FRANCIS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




